NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                       NOV 23 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50507

                Plaintiff - Appellee,            D.C. No. 5:12-cr-00018-VAP

    v.
                                                 MEMORANDUM*
MARIA MAGDALENA ROCHA, a.k.a.
Maria Lopez, a.k.a. Magdalena Maria
Rocha,

                Defendant - Appellant.

                    Appeal from the United States District Court
                        for the Central District of California
                    Virginia A. Phillips, District Judge, Presiding

                           Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

         Maria Magdalena Rocha appeals from the district court’s judgment and

challenges the 72-month sentence imposed following her guilty-plea conviction for

mail fraud, in violation of 18 U.S.C. § 1341, and aggravated identity theft, in


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 18 U.S.C. § 1028A. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

       Rocha contends that the district court procedurally erred by failing to

consider the mitigating factors and apply the 18 U.S.C. § 3553(a) sentencing

factors. We review for plain error, see United States v. Valencia-Barragan, 608
F.3d 1103, 1108 (9th Cir. 2010), and find none. The record reflects that the

district court considered Rocha’s mitigating arguments and the applicable section

3553(a) factors, and sufficiently explained the sentence. See United States v.

Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

       Rocha next contends that the sentence is substantively unreasonable because

the court improperly weighed the aggravating and mitigating factors. The district

court did not abuse its discretion. See Gall v. United States, 552 U.S. 38, 51

(2007). The below-Guidelines sentence is substantively reasonable in light of the

section 3553(a) factors and the totality of the circumstances, including the nature

of the offense. See Gall, 552 U.S. at 51; see also United States v.

Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir. 2009) (“The weight to be given the

various factors in a particular case is for the discretion of the district court.”).

       AFFIRMED.

                                            2                                      14-50507